DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Force Sensor for Improving and Preventing a Broken Strain Body”. 
3. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors because it contains more than twenty pages. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered 
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 3, 8 – 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishioki et al. (KP2010008343, hereinafter Nishioki – See IDS dated 9/6/19). 	Regarding claim 1, Nishioki discloses a method and apparatus comprising a cylindrical main body 100, a cylindrical movable body 110 movable with respect to the main body and including at least three circular openings H21 – H24 in the outer circumference thereof (See Figs. 1 and 12), a strain body 410 fixed to the main body and the movable body and deformable according to the movement of the movable body, strain sensors E11 – E15 provided on the strain body, a first stopper 41 arranged inside in a respective opening and including a first outer circumferential surface including a first outer diameter less than a diameter of the opening; and a cylindrical second stopper 42 arranged separate from a first inner circumferential surface of the main body by a first distance and including a second outer circumferential surface of a second outer diameter less than a diameter of the first .  
 	Regarding claim 3, the main body 100 comprises a second inner circumferential surface having a diameter greater than the diameter of the first inner circumferential surface, and further comprising a first jig 70 (See Fig. 14) to be inserted between the outer circumferential surface of the second stopper 42 and the second inner circumferential surface of the main body 100 and configured to adjust the first distance (See Pg. 11, Para. 0078).
 	Regarding claim 8, the second stopper is a suppressing member 42 that is configured to suppress thermal expansion between the strain body and the main body, wherein the suppressing member comprises a coefficient of thermal expansion identical to the strain body (See Pg. 7, Paras. 0049 – 0051).  

 	Regarding claim 10, the device comprises a cylindrical main body 100, a cylindrical movable body 110 movable with respect to the main body and including at least three circular openings in the outer circumference thereof; a strain body 410 fixed to the main body and the movable body and deformable according to the movement of the movable body; strain sensors E11 – E15 provided on the strain body; a first stopper 41 arranged inside a respective opening and including a first outer circumferential surface which comprises a first outer diameter less than a diameter of the opening and with which the movable body can be brought into contact; and a cylindrical second stopper 42 arranged between the movable body and the strain body and separate from a first inner circumferential surface of the main body by a first distance and including a second outer circumferential surface which comprises a second outer diameter less than a diameter of the first inner circumferential surface and can be brought into contact with the first inner circumferential surface (See Pg. 4, Paras. 0024 – 0027 and Pg. 5, Paras. 0032 – 0033. 	Regarding claim 17, the second stopper is a suppressing member 42 that is configured to suppress thermal expansion between the strain body and the main body, wherein the suppressing member comprises a coefficient of thermal expansion identical to the strain body (See Pg. 7, Paras. 0049 – 0051).  
 	Regarding claim 18, the first stopper 41 is provided on the main body, and the second stopper 42 is provided between the strain body and the movable body (See Pg. 6, Para. 0042).                                              Allowable Subject Matter
7. 	Claims 4 – 7 and 11 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	The following is a statement of reasons for the indication of allowable subject 
matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the first stopper comprises a third outer circumferential surface including a third outer diameter less than the first outer diameter, and a second jig for adjustment is inserted between the inner circumferential surface of the opening and the third outer circumferential surface” (referring to claim 4), “a first fixing member configured to fix each of the first stoppers to the main body; and second fixing members configured to fix the second stopper to the movable body” (referring to claim 5), “a first sealing member configured to seal each of the openings; a second sealing member configured to seal the movable body; and a third sealing member configured to seal at least a gap between the main body and the second sealing member” (referring to claim 6) and “a ratio between the stiffness of the strain body and the stiffness of the third sealing member is 100:1 or more” (referring to claim 7) in combination with the other                                                             Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Suzuki et al. (10,976,208) disclose a force sensor.9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.